In the Supreme Court of Georgia



                                   Decided: August 24, 2021


                   S21A0817. ORR v. THE STATE.


      COLVIN, Justice.

     Following a jury trial, Keilan Laron Orr was convicted of felony

murder and possession of a firearm during the commission of a

felony in connection with the shooting death of Lamario Majors. 1 On


     1  On October 12, 2018, a Floyd County grand jury indicted Orr for malice
murder (Count 1); one count of felony murder predicated on three underlying
felonies – aggravated assault with intent to murder, aggravated assault with
a deadly weapon, and aggravated battery (Count 2); aggravated assault with a
deadly weapon (Count 3); aggravated assault with intent to murder (Count 4);
aggravated battery (Count 5); and possession of a firearm during the
commission of a felony (Count 6). At a jury trial held from October 4 through
October 9, 2019, Orr was found guilty of felony murder, aggravated assault
with a deadly weapon, aggravated battery, and the firearm charge. The jury
could not reach a unanimous verdict on the malice murder and aggravated
assault with intent to murder charges; these counts were later nolle prossed
by the trial court. Orr was sentenced to life in prison for felony murder and
five consecutive years for the firearm charge. The remaining counts were
merged with the felony murder for sentencing purposes.
      Orr timely filed a motion for new trial on November 21, 2019, which he
amended on June 5, 2020. After a hearing, the trial court denied the motion
as amended on December 2, 2020. Orr timely filed a notice of appeal. The
appeal was docketed to the April 2021 term of this Court and submitted for a
appeal, Orr claims that the evidence presented at his trial was

insufficient to support his convictions and that the trial court erred

by failing to charge the jury on voluntary manslaughter. For the

reasons set forth below, we affirm.

      1.    Orr contends that the evidence presented at trial was

constitutionally insufficient to sustain his convictions.      When

evaluating the sufficiency of evidence as a matter of constitutional

due process, “the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” (Citation and emphasis omitted.)

Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61

LE2d 560) (1979). “This Court does not reweigh evidence or resolve

conflicts in testimony; instead, evidence is reviewed in a light most

favorable to the verdict, with deference to the jury’s assessment of

the weight and credibility of the evidence.”           (Citation and



decision on the briefs.

                                  2
punctuation omitted.) Hayes v. State, 292 Ga. 506, 506 (739 SE2d

313) (2013).

     Viewed in this light, the evidence presented at trial showed

that, in July 2018, Majors was living in a house with his co-worker,

Ricky McGinnis. Orr was living in his car, which he was permitted

to park outside of McGinnis’s Floyd County residence. In the days

leading up to the shooting, Orr complained to McGinnis and another

witness, Kylee Jones, that personal property was missing from his

car. Orr accused Majors of stealing the property.2

     On July 25, 2018, Orr told McGinnis and Jones that he “wanted

something done” about the theft and that he wanted to fight Majors.

He also threatened that someone would “shoot up” McGinnis’s

mother’s house if the issue was not resolved. Orr then went to

Majors’s room to speak with him about the theft.           During the

conversation, Orr demanded to search the room and Majors’s

pockets for the missing property. Majors, who was on a video call



     2 There was a discrepancy in the testimony presented at trial as to
whether the stolen property was a firearm or $1,000 in cash.
                                   3
with his girlfriend, Kimberly Stinson, agreed. When Orr failed to

find the missing property, Majors said, “I told you, there ain’t

nothing in here,” to which Orr said, “Okay. Cool,” and left.

     Approximately 15 minutes later, Jones saw Orr return to

McGinnis’s house with a gun and head straight for Majors’s room.

Jones believed that Orr wanted to start a fight, so she followed Orr

with the intention of warning Majors. Jones saw Orr burst through

the door to Majors’s bedroom. Orr shot Majors three times while he

was still on the video call with Stinson, killing him. Orr then fled

the house, taking the firearm with him. No witnesses saw Majors

with a weapon prior to the shooting. Both Jones and Stinston

testified that Majors did not stand up or attempt to defend himself

until after Orr fired the first shot.

     Orr was arrested and brought to the Rome Police Department,

where he gave a statement to law enforcement officials. Orr

explained that he felt Majors was being “disrespectful” during their

conversation and that he grew frustrated because he believed

Majors was lying about the theft. However, Orr admitted that the

                                    4
conversation between him and Majors never became loud or heated.

Instead, Orr said that Majors stated, “[O]h, you ain’t going to shoot

me,” when Orr brandished his gun, and that Majors began making

fast movements with his hands, which Orr believed was Majors’s

attempt to reach for a weapon. Orr stated that he shot Majors in

self-defense because “it was a life-or-death situation.”

     Orr alleges that the evidence was insufficient to support his

convictions because the State failed to disprove his claim of self-

defense beyond a reasonable doubt. However, based on the evidence

presented at trial and recounted above, the jury was authorized to

reject Orr’s theory of self-defense and find him guilty beyond a

reasonable double of the crimes of which he was convicted. See

Jackson, supra, 443 U. S. at 319 (III) (B). See also Morris v. State,

301 Ga. 702, 705 (1) (b) (804 SE2d 42) (2017) (reiterating that

“questions about the existence of justification are for the jury to

resolve. The jury is free to reject any evidence in support of a

justification defense and to accept the evidence that the shooting

was not done in self-defense”) (citation omitted). Accordingly, the

                                  5
evidence was sufficient to support Orr’s convictions.

     2.      Orr argues that the trial court erred by failing to instruct

the jury on voluntary manslaughter. 3 At trial, the State objected to

Orr’s requested charge on voluntary manslaughter, arguing that

there was no evidence that Orr’s action was solely the result of a

sudden, violent, and irresistible passion.            In response, defense

counsel argued:

     Well, Your Honor, quotes from Mr. Orr alone, he said that
     he was – Mr. Majors was being disrespectful. He got
     frustrated. And, then, Kaylee Jones also testified that
     they had been arguing all day. The situation had festered
     throughout a week actually, and right before the shooting,
     I know she testified that Mr. Orr told Mr. Majors, let’s
     fight, and Mr. Majors said, we can fight at – I mean, even
     saying we’re going to fight, in and of itself . . . shows
     passion, anger . . . and, then, after that, he pulls the gun.


     3   OCGA § 16-5-2 (a) states that,

     [a] person commits the offense of voluntary manslaughter when he
     causes the death of another human being under circumstances
     which would otherwise be murder and if he acts solely as the result
     of a sudden, violent, and irresistible passion resulting from serious
     provocation sufficient to excite such passion in a reasonable
     person; however, if there should have been an interval between the
     provocation and the killing sufficient for the voice of reason and
     humanity to be heard, of which the jury in all cases shall be the
     judge, the killing shall be attributed to deliberate revenge and be
     punished as murder.
                                          6
Defense counsel also noted that, at the time of the shooting, Orr was

homeless and that the ongoing feud was about “the last little bit of

. . . money [Orr] had.” The trial court declined to give the charge,

ruling that there was no evidence that Orr’s actions were the result

of a sudden, violent, and irresistible passion. Counsel objected to

the trial court’s ruling and, on appeal, argues that the ruling was

erroneous. We disagree.

     “To authorize a requested jury instruction, there need only be

slight evidence to support the theory of the charge, and the

necessary evidence may be presented by the State, the defendant, or

both.” (Citation and punctuation omitted.) Collins v. State, 308 Ga.

515, 519 (2) (842 SE2d 275) (2020).         “Whether the evidence

presented is sufficient to authorize the giving of a charge is a

question of law.” (Citation, footnote, and punctuation omitted.)

McClure v. State, 306 Ga. 856, 863 (1) (834 SE2d 96) (2019). Here,

we agree with the trial court that there was not slight evidence to

support the requested charge on voluntary manslaughter.

     Pursuant to OCGA § 16-5-2 (a), in order to support a charge on

                                 7
voluntary manslaughter, there must be at least slight evidence that

the defendant “act[ed] solely as the result of a sudden, violent, and

irresistible passion resulting from serious provocation sufficient to

excite such passion in a reasonable person.” Id. This is an objective

standard, and “we must evaluate the alleged provocation evidence

with respect to its effect on a reasonable person, putting aside any

peculiar response Appellant may have had.” Johnson v. State, 297

Ga. 839, 842 (778 SE2d 769) (2015). Orr argues that he has met this

standard because the evidence showed that he believed Majors had

stolen money from him, that the pair had been arguing over the

stolen money for a few days, that Majors had been “disrespectful”

when Orr confronted him about the stolen money, and that Orr

became frustrated during their conversation because he believed

Majors was lying. This, however, is not enough to constitute slight

evidence that Orr had acted as the result of a sudden, irresistible

passion. As this Court has previously explained, “arguments over

money are not serious provocations requiring a voluntary

manslaughter charge,” id. at 844, and “words alone, regardless of

                                 8
the degree of their insulting nature, will not in any case justify the

excitement of passion so as to reduce the crime from murder to

manslaughter where the killing is done solely on account of the

indignation aroused by use of opprobrious words,” Hudson v. State,

308 Ga. 443, 446 (841 SE2d 696) (2020) (citation and punctuation

omitted.). See also Smith v. State, 296 Ga. 731, 737 (770 SE2d 610)

(2015) (“[N]either fear that someone is going to pull a gun nor

fighting are the types of provocation which demand a voluntary

manslaughter charge.”). Because Orr points only to words and an

ongoing argument over money, we conclude that the trial court

properly found that there was no evidence that Orr acted as a result

of a sudden, violent, and irresistible passion in order to support a

voluntary manslaughter charge.

     Judgment affirmed. All the Justices concur.




                                  9